Citation Nr: 1030088	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2004 and May 2007 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Montgomery, Alabama, and Cleveland, Ohio, which, in pertinent 
part, denied entitlement to service connection for hypertension, 
to include as due to diabetes mellitus, for left ear hearing loss 
and for tinnitus.

The Veteran provided testimony before the undersigned in February 
2010 at the RO.  A transcript is of record.  

The issue of service connection for hypertension, to include as 
due to diabetes mellitus, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current left ear hearing loss is the result of noise exposure 
in service

2.  The Veteran's tinnitus began in active service.  




CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
service connection for left ear hearing loss are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2009).  

2.  Resolving all doubt in the Veteran's favor, the criteria for 
service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008) redefined VA's duty to notify and assist a claimant in 
substantiating of a claim for VA benefits.  VA regulations 
implementing the VCAA are codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

In view of the Board's favorable decisions with regard to service 
connection for left ear hearing loss and for tinnitus, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the appeal with regard to these issues have 
been accomplished.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Also, certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. 38 C.F.R. § 3.303(a).  The Veteran did not 
serve in combat, so the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred left ear hearing loss and 
tinnitus as a result of in-service noise exposure.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies for 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In a February 2007 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
20
30
LEFT
15
10
35
40
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The audiogram shows that in the left ear the Veteran has an 
auditory threshold above 40 decibels at 3000 Hertz and auditory 
thresholds for at least three of the frequencies above 26 
decibels.  Furthermore, the Veteran's private physician diagnosed 
tinnitus in a February 2010 letter.  Therefore, current left ear 
hearing loss and current bilateral tinnitus disabilities have 
been established.  

The Veteran asserted, in a January 2006 statement, a September 
2008 VA Form 9, and during the February 2010 Board hearing, that 
both his left ear hearing loss and bilateral tinnitus began in 
service as the result of noise exposure.  He stated that although 
his military occupational specialty was clerk typist, he was 
exposed to rifle noise and loud machinery noise during basic 
training and during service.  His DD Form 214 shows the receipt 
of a Marksman (Rifle) Civil Actions Medal.  

The Veteran is competent to report such noise exposure, and it is 
consistent with his duties, especially while serving in Vietnam.  
Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  
Therefore, the second element for service connection-an in-
service injury or event-is satisfied.  

The remaining question is whether the Veteran's current left ear 
hearing loss and bilateral tinnitus are etiologically related to 
in-service noise exposure.  In the February 2010 letter, the 
Veteran's private doctor stated that the Veteran was seen on that 
day with longstanding bothersome tinnitus and hearing loss, which 
were consistent with noise exposure in service.  The doctor 
stated that the noise exposure hearing loss and tinnitus most 
likely were due to the Veteran's military service as he was not 
exposed to acoustic trauma without ear protection since service 
and other factors such as diabetes and hypertension were well 
controlled.   

Here, the Veteran has asserted continuity of symptomatology by 
stating that his left ear hearing loss and tinnitus began during 
service.  Specifically, during the February 2010 hearing before 
the Board, he stated that his ears would ring after shooting his 
weapon in service and that he and those around him consistently 
have noticed his difficulty hearing conversation since service.  
Decreased hearing acuity and ringing in the ears are symptoms 
that a lay person could observe.  The Veteran is competent to 
report current symptoms of his claimed left ear hearing loss and 
tinnitus and when such symptoms began.  See Jandreau, 492 F.3d at 
1377; Layno, 6 Vet. App. at 469; see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Board finds his testimony to be 
credible.  Therefore, the lay testimony offered is sufficient to 
establish a continuity of symptoms since service. 

The Board acknowledges that the February 2007 VA examiner found 
that the Veteran's hearing loss was not due to military noise 
exposure.  However, the only rationale provided was that the 
Veteran's separation examination showed hearing within normal 
limits upon separation.  The Board notes, however, that the 
absence of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 3.385, 
as noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Board finds more probative the February 
2010 letter from the Veteran's private doctor who provided a more 
detailed rationale for the positive etiology opinion for left ear 
hearing loss.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the examiner stated that due to the timeframe of 
onset, it was not possible to determine the etiology of tinnitus 
without resort to mere speculation.  The February 2007 VA 
examiner essentially declined to provide a nexus opinion.  For 
this reason, the VA examination constitutes non-evidence on the 
issue of service connection for tinnitus.  See Fagan v. Shinseki, 
573 F.3d 1282 (Fed. Cir. 2009).  

Therefore, resolving all doubt in favor of the Veteran, the Board 
finds that service connection is warranted for left ear hearing 
loss and for bilateral tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for left ear hearing loss is granted. 

Service connection for tinnitus is granted.  


REMAND

Service connection is provided for a disability, which is 
proximately due to, or the result of a service connected disease 
or injury.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (Court) has held that service 
connection can be granted under 38 C.F.R. § 3.310 (2009), for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA amended 38 C.F.R. § 3.310 to explicitly 
incorporate the holding in Allen, except that the new regulation 
requires that the aggravation be supported by medical evidence 
created prior to the claimed aggravation.  71 Fed. Reg. 52,744-
52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

The Veteran received a VA examination in connection with the 
claim for service connection for hypertension, to include as due 
to service-connected diabetes mellitus, in June 2004.  The 
examiner stated that given the normal renal function as well as 
other contributing factors, such as obesity, age, sex, and 
associated sleep apnea, it was more likely than not that 
hypertension is not due to diabetes.  Although the examiner 
pointed out that diabetes mellitus was diagnosed in 1994, before 
hypertension was diagnosed in 1999, the examiner did not provide 
an opinion as to whether the Veteran's hypertension was 
aggravated by diabetes.

In February 2007, the Veteran received a second VA examination 
where the examiner listed hypertension and cardiac disease as 
possible complications of diabetes due to the date of onset.  
However, the examiner did not offer any other rationale, did not 
discuss the other risk factors for hypertension, and did not 
provide an opinion as to aggravation.  Furthermore, the opinion 
was equivocal in that the examiner noted a possible nexus, not a 
definite one.

The Court has held that an examination is inadequate where the 
examiner formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner does 
not review the medical history and provide a factually accurate 
rationale for the opinions provided in the examination report.  
Nieves-Rodriquez, 22 Vet. App. at 303-4.  

Given the conflicting and inadequate opinions, a new VA 
examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
hypertension examination to determine the 
onset, nature and etiology of his 
hypertension.  The entire claims file, 
to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Following examination of the Veteran, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's hypertension was 
incurred in or aggravated by disease or 
injury during active duty; or (2) had its 
onset within one year of the Veteran's 
discharge from service on February 22, 
1972.  The examiner should further comment 
on whether, and to what extent, the 
Veteran's hypertension was caused or 
worsened beyond its natural progression by 
service-connected diabetes mellitus.  If 
aggravation is found, the examiner should 
give the baseline and current levels of 
severity of the Veteran's hypertension and 
determine the extent of aggravation, if 
any, by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of the 
disease from the current level.

The examiner should set forth all 
examination findings and a complete 
rationale for any conclusions reached in a 
printed report. 

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim remaining on appeal.  If any 
benefit sought remains denied, furnish an 
appropriate supplemental statement of the 
case to the Veteran and his representative 
and provide them the requisite time period 
to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


